                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

FREDERICK COLEMAN,
     Plaintiff,                                     Civil Action No. 7:19-028-KKC

v.                                                          JUDGMENT

NURSE ARRINGTON, ET AL.,
     Defendants.


                                  *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED that:

      1. Frederick Coleman’s Eighth Amendment deliberate indifference claims [R. 1] are

          DISMISSED with prejudice.

      2. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

Dated September 30, 2019
